Citation Nr: 9904684	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-43 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
which, inter alia, denied service connection for hypertension 
and diverticulosis.  By decision in May 1997, the Board 
granted the veteran's claim of service connection for 
diverticulosis, and remanded the issue of service connection 
for hypertension for additional development of the evidence.  


FINDING OF FACT

Although the veteran exhibited periodic elevated blood 
pressure readings during service, hypertension was not 
diagnosed therein, there is no indication that hypertension 
was manifest to a compensable degree within the presumptive 
period following service, and there is no current diagnosis 
of hypertension.  


CONCLUSION OF LAW

The claim of service connection for hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records shows that 
on September 1971 military entrance medical examination, the 
following blood pressure readings were recorded:  
136(systolic)/84(diastolic) in the sitting position, 130/84 
in the recumbent position, and 150/90 in the standing 
position.  Chest X-ray was normal.  

On annual examination in July 1977, a blood pressure reading 
of 154/90 was recorded.  Based on this reading, the examiner 
recommended that the veteran's blood pressure be checked 
every four to six weeks.  

In March 1984, the veteran sought treatment for mild 
congestion with coughing.  A blood pressure reading of 132/90 
was recorded.  The veteran reported that he had had a 
"slight problem" with elevated blood pressure several years 
back and indicated that he had not taken any medications for 
it.

An August 1986 initial flight physical examination report 
showed a sitting blood pressure reading of 154/98, a 
recumbent reading of 160/90 and a standing reading of 
150/100.  The veteran related that he felt anxious about the 
examination and the examiner recommended a three day blood 
pressure check.  In September 1986, the veteran underwent a 
three-day serial blood pressure check, with results as 
follows:  on the morning of September 15, the readings were 
128/76 standing, 128/74 sitting, and 130/70 recumbent; on the 
evening of September 15, the readings were 126/74 standing, 
126/72 sitting, and 124/70 recumbent.  The second day 
revealed the following readings in the morning:  126/72 
standing , 126/74 sitting, and 132/72 recumbent; evening 
readings were 124/78 standing, 120/78 sitting and 126/78 
recumbent.  The third day showed the following readings:  
128/74 standing, 132/76 sitting, and 128/76 recumbent; 
evening readings were 124/70 standing, 124/74 sitting, and 
128/74 recumbent.  The examiner concluded that the elevated 
blood pressure readings recorded on the initial flight 
physical were most likely anxiety related, and recommended 
various things, e.g., a low salt diet and continued exercise.

On annual aircrew examination in February 1988, the veteran 
exhibited blood pressure readings of 158/96 in the recumbent 
position and 192/90 in the standing position.  Subsequently, 
a three day average blood pressure reading was obtained which 
was 134/86 sitting, and 128/87 standing.  On annual 
examination in August 1990, the veteran reported a history of 
seldom increased blood pressure; the examiner noted that the 
veteran's blood pressure was within normal limits on the 
current examination.  

The veteran's June 1993 military separation medical 
examination report is negative for findings of hypertension.  
A sitting blood pressure reading of 124/76 was recorded; 
chest X-ray and EKG studies were negative.  

Following his separation from service, the veteran underwent 
VA general medical examination in December 1993.  He reported 
that he had had several elevated blood pressure measurements 
in service.  Current blood pressure readings were as follows:  
128/80 sitting, 128/80 recumbent, 112/88 standing, 152/84 
sitting after exercise, and 130/84 two minutes after 
exercise.  The diagnoses included history of transient high 
blood pressure measurements.

The veteran most recently underwent VA medical examination in 
March 1998.  The examiner noted that the examination had been 
prompted by a history of blood pressure readings suggestive 
of hypertension.  Specifically, the veteran reported that he 
had previously had blood pressure readings of 140-150 
systolic in the past, but that it usually was around 120.  He 
indicated that he was taking no medication for hypertension 
and felt well.  He denied any sequelae of hypertension, 
problems with vision, or loss of pulses or coldness in the 
extremities, chest pain, or claudication.  Physical 
examination showed no evidence of cardiovascular disease.  
Blood pressure readings were not indicative of hypertension.  
The clinical assessment was "no evidence for hypertension at 
this time after readings [were taken] in both arms."  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served ninety 
days or more during a period of war and hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The term hypertension means that the diastolic blood pressure 
is predominately 90 or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  38 C.F.R. § 4.104, Note following 
Diagnostic Code 7101 (1998).

For VA compensation purposes, hypertension is considered to 
be 10 percent disabling where diastolic blood pressure 
readings are persistently 100 or more.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  The Board notes that during the course of this 
appeal, the Rating Schedule for cardiovascular diseases was 
amended.  See 62 Fed. Reg. 65,207-224 (1997) (codified at 38 
C.F.R. § 4.104 (1998)).  However, the revised rating criteria 
do not result in any substantive change to the rating of 
hypertension that would affect the veteran's claim nor any 
change to the minimum diastolic pressure readings required 
for compensation.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

nection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, as he has not claimed that 
hypertension was incurred in combat, 38 U.S.C.A. § 1154(b) is 
not for application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468 (citations omitted).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).
III.  Analysis

In this case, the veteran contends that service connection 
for hypertension is warranted based on service medical 
records showing blood pressure readings ranging from 128/80 
to 150/94.  

On careful review of the evidence of record, however, the 
Board must conclude that the claim of service connection for 
hypertension is not well grounded.  Although the record shows 
that several elevated blood pressure readings were recorded 
in service, a chronic disease entity of this nature was not 
identified therein.  Moreover, the Board notes that 
hypertension has not been diagnosed post-service, nor is 
there evidence of persistent diastolic blood pressure 
readings of 100 or more either during service or within one 
year of separation from service.  In fact, the record 
contains only one episode of a diastolic reading of 100 or 
more.  This episode was at an August 1986 initial flight 
physical examination where a standing blood pressure reading 
of 150/100 was recorded.  A subsequent blood pressure check 
was within normal limits and the examiner concluded that the 
elevated blood pressure readings recorded on the flight 
physical were most likely anxiety related.  Finally, it is 
observed that the record contains no current diagnosis of 
hypertension.  On VA examination conducted in December 1993 
and March 1998, chronic hypertension was not evident.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(absent "proof of a present disability there can be no valid 
claim.").

In sum, the medical evidence does not show the existence of 
hypertension during the veteran's period of service, during 
the one year presumptive period following separation from 
service, or currently.  Absent medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
diagnosis of a current disability, the veteran's claim cannot 
be found well grounded.  Epps, 126 F.3d at 1468; 38 U.S.C.A. 
§ 5107(a).  

The Board also finds that the veteran has not identified 
available competent medical evidence which would render his 
claim well grounded.  Slater v. Brown, 9 Vet. App. 240, 244 
(1996); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In 
this case, the veteran has not reported the existence of any 
evidence which could serve to render his claim well grounded.  
Under these circumstances, the duty to inform the veteran 
under 38 U.S.C.A. § 5103(a) of the evidence necessary to 
complete his claims has been satisfied.  The veteran may take 
the above discussion as guidance as to how he may present a 
well grounded claim of service connection for hypertension in 
the future.

The Board also notes that the record shows that the 
development requested in the May 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO contacted the veteran by June 1997 
letter and asked him to identify additional treatment records 
which were pertinent to his claim.  He did not respond.  
Additionally, the record shows that the RO obtained the 
medical opinion requested by the Board.  The veteran had a VA 
medical examination in March 1998 and the examination request 
worksheet indicates that his claims folder was made available 
to the examiner.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Moreover, the VA examiner provided the necessary 
medical information requested in the Board's remand.  In view 
of the foregoing, the VA's duty to ensure compliance with the 
terms of the Board's remand order has been fully met in this 
case.  Stegall, 11 Vet. App. at 271.


ORDER

Service connection for hypertension is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

